Citation Nr: 1706450	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease (CAD), rated 30 percent prior to November 1, 2011 and 60 percent from November 1, 2011 (excluding the periods from August 20, 2010 through November 30, 2010 and from July 10, 2011 through October 31, 2011, during which times a temporary total rating under 38 C.F.R. § 4.30 was in effect).

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (excluding the periods from August 20, 2010 through November 30, 2010 and from July 10, 2011 through October 31, 2011, during which times a temporary total rating under 38 C.F.R. § 4.30 was in effect).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These issues were denied in an April 2016 Board decision.  This denial was later vacated by an August 2016 Board decision because the denial was issued when a pending FOIA request had not been completed.

The Board notes that the Veteran's representative raised the issue of entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) in December 2016 correspondence.  Specifically, the Veteran's representative has submitted a November 2016 examination report stating that the Veteran's service-connected posttraumatic stress disorder (PTSD) is severe enough to prevent him from sustaining gainful, meaningful employment, as well as a December 2016 vocational medical opinion that leaned heavily upon the Veteran's PTSD symptoms to conclude that the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected disabilities.  Although TDIU may be part and parcel of an increased rating claim, the record does not show, and the Veteran does not assert, that he is unemployable solely or even significantly because of his coronary artery disease, which is the increased rating claim currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran may file a claim for an increased rating for PTSD and related TDIU if he wishes, but a claim for a higher rating for PTSD, which is currently rated as 50 percent disabling is not on appeal at this time.  


FINDINGS OF FACT

1.  Prior to November 1, 2011, the Veteran's CAD was not productive of symptoms most closely approximating more than one episode of acute congestive heart failure in the past year; or a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  From November 1, 2011, the Veteran's CAD is not productive of symptoms most closely approximating chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  From November 1, 2011, the Veteran has had no single service-connected disability rated as total (100 percent), and was not permanently housebound because of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2011, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (DC) 7005 (2016).

2.  From November 1, 2011, the criteria for a disability rating in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (DC) 7005 (2016).

3.  The criteria for entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) have not been met from November 1, 2011.  38 U.S.C.A. § 1114(s) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

An August 2011 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in September 2011, March 2013, and May 2016 to ascertain the severity of the Veteran's CAD.  The record does not reflect that the examinations were inadequate for purposes rating the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's CAD is evaluated under DC 7005.  Under DC 7005, a 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  Id.  A 100 percent rating contemplates coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Id.  

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Prior to November 1, 2011

In this case, the Veteran's CAD has been evaluated as 30 percent disabling prior to November 1, 2011, and as 60 percent disabling thereafter.  However, the Veteran was assigned a temporary total evaluation under 38 C.F.R. § 4.30 from July 10, 2011 through October 31, 2011.  The Veteran's claim for an increased rating for CAD was received by VA on August 23, 2011.  Although the claim was received during the period when the Veteran was assigned a temporary total evaluation, one year prior to the receipt of claim is for consideration, meaning that the Board will discuss the period from August 23, 2010 to November 1, 2011, excluding the periods when the Veteran was assigned a temporary total disability rating under 38 C.F.R. § 4.30.  The periods of temporary total disability rating under 38 C.F.R. § 4.30 are August 23, 2010 through November 30, 2010, and from July 10, 2011 through October 31, 2011.  38 C.F.R. § 3.400 (o)(2).

VA cardiology records show that in August 2010 the Veteran underwent a cardiac catheterization with percutaneous coronary intervention (PCI) to distal right coronary artery (RCA) and balloon angioplasty to patent ductus arteriosus (PDA).  Left ventricle angiography revealed 55 percent of EF.  The diagnosis was triple vessel disease and distal left main disease, preserved left ventricular function with inferior hypokinesis. 

A November 2010 echocardiogram reported showed that marked artifacts were continually present and possible mild ST depression. 

A July 2011 echocardiogram revealed mild concentric left ventricular hypertrophy. The left ventricle (LV) was normal in size.  Left ventricular systolic function was mild to moderately reduced.  The left ventricular ejection fraction could not be calculated due to poor endocardial visualization.  The transmitral spectral Doppler flow pattern was suggestive of impaired LV.  There were mild mitral regurgitation and mild tricuspid regurgitation.  The assessment was ST-segment elevated myocardial infarction (STEMI) status post PCI.

 The Veteran underwent a VA ischemic heart disease (IHD) examination in September 2011, at which time the diagnoses included myocardial infarction, hyperlipidemia, hypertension, and CAD.  A history of PCI in August 2011 and myocardial infarction in late 2010 and early 2011 was noted.  The Veteran did not have congestive heart failure.  The heart displayed a regular rate and rhythm with no murmurs, rubs or gallops.  Normal S1 and S2 were present.  It was noted the most recent diagnostic exercise test was conducted in October 2010, at which times, the level of METs was 7.3 (which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging).  LVEF was 55 percent in August 2010.  The examiner found that the Veteran's IHD impacted his ability to work but that the Veteran was not retired due to his CAD condition.  The Veteran had many other medical complaints that contributed to his inability to work.

Based on the evidence outlined above, the Board finds that the criteria for a disability rating greater than 30 percent prior to November 1, 2011 have not been met.  There is no competent evidence to show that the Veteran had a workload of 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 30 percent prior to November 1, 2011, and the claim must be denied.

From November 1, 2011

The Veteran underwent another VA IHD examination in March 2013.  The pertinent diagnoses were CAD status post coronary artery bypass graft (CABG) in 2010 per the Veteran's report and myocardial infarction in 2010 and 2011.  A history of PCI and myocardial infarction in 2010 and 2011, and CABG in April 2012 were noted.  The Veteran did not have congestive heart failure.  On physical examination, the Veteran's heart displayed regular rhythm and sounds.  It was noted the most recent diagnostic exercise test was conducted in March 2013, at which times, the level of METs was 7 (which was consistent with activities such as golfing (without cart), mowing lawn (push mower), heavy yard work (digging)).  A March 2013 echocardiogram revealed LVEF of 50 to 55 percent.  The examiner found that the Veteran's IHD did not impact his ability to work.

An August 2015 VA treatment note states that the Veteran's CAD was stable, with no symptoms.

Another VA examination was conducted in May 2016.  The diagnoses were CAD and coronary artery bypass graft.  The Veteran stated that his heart condition had remained unchanged since the 2013 examination.  He reported daily dull to sharp chest pain in the left chest, as well as some tenderness in the mid upper chest, recurring fatigue, and shortness of breath.  The chest pain occurs at rest or with activity and the fatigue and shortness of breath will typically occur during moderate exertional activities.  The Veteran reported a myocardial infraction in 2003 and in 2010-2011.  There was no congestive heart failure.  An electrocardiogram (EKG) from September 2015 showed evidence of possible infarction and normal sinus rhythm, as well as resolved T-wave inversion.  A chest x-ray showed a few fibrotic/atelectatic bands in the right middle lung lobe.  Cardiac size and pulmonary vasculature is within normal.  A May 2016 echocardiogram showed mild concentric left ventricular hypertrophy, an akinetic mid to distal inferolateral wall, and 50 percent left ventricular ejection fraction (LVEF).  An exercise stress test was not performed because the Veteran complained of knee problems, but an interview-based METs test indicated a level of 5-7 METs (which is consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (digging)).  The examiner found that the Veteran's heart condition would likely limit work in physical occupations that require continuous moderate to higher physical exertion.  

A rating in excess of 60 percent is not warranted for the Veteran's CAD from November 1, 2011 to the present.  The record does not reflect that the Veteran has chronic congestive heart failure, or that he has an injection fraction of 30 percent or less.  On the contrary, his VA examinations indicate an injection fraction of 50-55 percent.  His METs level have been found to be in the range of 5-7, which is significantly above the workload of 3 METs or less required for a 100 percent rating.  In the absence of medical evidence meeting any of the criteria for a rating in excess of 60 percent, the Board must deny the Veteran's claim.  

Additional Considerations

The above determinations are based upon consideration of applicable rating schedule Diagnostic Code provisions which contemplate the functional impairment resulting from manifestations of the disability at issue.  There is no showing that the Veteran's CAD is productive of a so exceptional or unusual disability picture as to warrant referral for assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service-connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, as noted in the introduction, the Veteran's representative has advanced the argument that the Veteran is entitled to a TDIU, and wishes it to be considered as part of the claim for a higher rating for CAD.  However, this TDIU claim is grounded in the argument that the Veteran's service-connected PTSD, which is not on appeal here, prevents him from obtaining or maintaining substantially gainful employment.  There is no indication that the CAD disability on appeal contributes significantly to the claimed unemployability.  The argument presented by the Veteran's representative focuses on psychiatric symptoms.  The December 2016 opinion by a vocational expert's only specific discussion of CAD is a reference to the September 2011 and March 2013 VA examinations finding that the Veteran's CAD does not impact the Veteran's ability to work.  The rationale supporting the conclusion that the Veteran is precluded from performing work at a substantially gainful level is based entirely on his PTSD symptoms.  

Therefore, in spite of the rote recitation of all of the Veteran's service-connected disabilities in the vocational opinion and in the representative's argument, it is clear that the underlying disability to which the TDIU claim is attached is a claim for an increased rating for PTSD, not the CAD claim that is on appeal here.  The current severity of the Veteran's PTSD has not been developed or addressed by the AOJ, and it is not appropriate for the Board to consider it on appeal.  Put another way, every increased rating claim includes a TDIU claim because the appellant is assumed to be requesting the highest possible rating for the claim on appeal.  It does not follow that every claim for an increased rating inherently includes an increased rating claim for an entirely separate service-connected disability.  The Board thus finds that a TDIU claim based upon CAD has not been raised by the record, and that it does not have jurisdiction over a TDIU claim based upon PTSD.


Special Monthly Compensation (SMC)

Under 38 U.S.C.A. § 1114 (s), SMC is payable at the housebound rate if a Veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114 (s). 

During the rating period on appeal, the Veteran's service-connected disabilities were: PTSD, evaluated at 50 percent; CAD, evaluated at 30 percent prior to November 1, 2011 and at 60 percent from November 1, 2011; diabetes mellitus, type II, evaluated at 20 percent; peripheral neuropathy of the left lower extremity, evaluated at 10 percent; peripheral neuropathy of the right lower extremity, evaluated at 10 percent; erectile dysfunction, evaluated as noncompensable; and surgical scars status post coronary bypass surgery, evaluated as noncompensable from November 1, 2011.  As such, the Veteran is not entitled to SMC under 38 U.S.C.A. § 1114 (s) as a matter of law because he does not have a single service-connected disability rated at 100 percent.

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. § 1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51   (2010).  The Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1114 (s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a Veteran has been awarded a TDIU rating for a single disability.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, the Veteran has not been awarded a TDIU rating, nor is there any indication or assertion that his CAD on appeal precludes substantially gainful employment so as to warrant a TDIU based on a single service-connected disability.  

Moreover, the evidence of record does not reflect actual housebound status.  The Veteran does not contend and the evidence does not show that he was housebound due to the service-connected disabilities during the rating period.  The evidence does not reflect that the Veteran was substantially confined, as a result of the service-connected disabilities, to his dwelling and the immediate premises; or that he was institutionalized due to any of the service-connected disabilities.  See 38 C.F.R. § 3.350 (i).  For these reasons, the Board finds that the criteria for entitlement to SMC at the housebound rate have not been met, and the appeal must be denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent for CAD, prior to November 1, 2011 (excluding the periods from August 23, 2010 through November 30, 2010 and from July 10, 2011 through October 31, 2011, during which times a temporary total rating under 38 C.F.R. § 4.30 was in effect), is denied.

Entitlement to a disability rating in excess of 60 percent for CAD from November 1, 2011 to the present is denied.

Entitlement to SMC under 38 U.S.C.A. § 1114(s) is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


